ON PETITION EOR RE-HEARING.
Hoyt, J.
The petition for re-hearing in this case satisfies us that we did not make ourselves fully understood in the opinion rendered herein. We said something in reference to the title derived by the appellants under the execution sale which was entirely unnecessary to the decision of the case. The principal thought which we had in mind at the time was that under the well settled rule applicable to *741such sales the title derived by the purchaser is measured by the real, and not the apparent, title of the judgment debtor, and that, as. under the facts disclosed by the record the judgment debtor was not in a condition to assert any rights as against the mortgage in question, or the deed made in satisfaction thereof, the purchaser at such sale took subject thereto.
We see no reason to change the opinion that we then had in regai’d to that matter, and the petition for re-hearing must be denied.
Stiles, Anders and Scott, JJ., concur.